DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 05/08/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it appears that pages are missing from the document. In addition, the writing is very small, making it difficult to read.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-14, and 17-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Radford et al. (US 2014/0158369 A1) (“Radford – herein)

Claim 1
Radford discloses a bottom hole assembly for deploying sheets of material in a wellbore, the bottom hole assembly comprising: [0027]
a body (50) configured for attachment to a drill pipe (20), the body having an outer surface; (Fig.1& 2 [0020-0021)]
a spool ring (54) attached to the body, the spool ring comprising a plurality of spools (62); [0020-0021]
	a spring ring comprising a spring disposed around the body, the spring having an inner surface, the spring having a compressed position in which the inner surface of the spring abuts the outer surface of the body and a relaxed position in which the inner surface of the spring is spaced from the outer surface of the body; (Fig. 10) [0021-0023, 0026, 0032-0033] and
	rolls of fabric, each roll mounted on one of the plurality of spools and each roll has a first end attached to the spring ring. [0022]

Claims 2 and 11
Radford discloses the bottom hole assembly of claims 1 and 10, wherein the fabric is a lost circulation fabric. [0022, 0027]

Claims 3 and 12 
Radford discloses the bottom hole assembly of claims 1 and 10, wherein each roll has a second end that is releasably arranged on one of the plurality of spools. (58) [0021] 

Claims 4 and 13
Radaford discloses the bottom hole assembly of claims 3 and 12, wherein the fabric is wound around onto one of the plurality of spools. [0021]

Claims 5 and 14
Radaford discloses the bottom hole assembly of claims 1 and 10, wherein the spring is a spiral spring. [0026, 0032-0033]

Claims 8 and17
Radaford discloses the bottom hole assembly of claims 1 and 10, wherein the plurality of spools includes a first set of spools and a second set of spools offset from the first set of spools towards a downhole end of the body. (52) [0021]

Claims 9 and 18
Radaford discloses the bottom hole assembly of claims 8 and 17, wherein the second set of spools is positioned with an angular offset from the first set spools such that rolls of the fabric mounted on the first set of spools overlap rolls of the fabric mounted on the second set of spools. [0021-0022]

Claim 10
Radaford discloses a bottom hole assembly for deploying sheets of material in a wellbore, the bottom hole assembly comprising: [0027]
	a body (50) configured for attachment to a drill pipe (20), the body having an outer surface with a first diameter; (Fig.1& 2 [0020-0021)]
	a spool ring (54) attached to the body, the spool ring having a plurality of spools (62); [0020-0021]
a spring ring disposed around the body, the spring ring having a compressed position with a second diameter that is greater than and a relaxed position with a second diameter that is greater than the first diameter, wherein in the compressed position the ring abuts the body, wherein in the relaxed position the spring ring is spaced from the body; (Fig. 10) [0021-0023, 0026, 0032-0033] and 
	rolls of fabric, each roll mounted on one of the plurality of spools and each roll has a first end attached to the spring ring. . [0022]

Allowable Subject Matter
Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rayssiguier et al. (US 2009/0183875 A1) Method and apparatus to set up a plug teaches the invention provides an apparatus to be lowered in a borehole, comprising: (i) a delivery section for delivering a plugging fluid; (ii) a setting section comprising a longitudinal element and a flexible and permeable sleeve into which the plugging fluid is delivered; and (iii) a disconnect mechanism to allow the delivery section to be disconnected from the setting section, characterized in that the flexible sleeve is connected by at least one floating means to the longitudinal element. Additionally, the invention provides a method of installing a plug in a borehole, .


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/02/2021